Title: To Thomas Jefferson from Petry, 10 July 1805
From: Petry
To: Jefferson, Thomas


                  
                     Monsieur 
                     
                     Baltimore le 10. Juillet 1805.
                  
                  J’ai l’honneur d’adresser à votre Excellence
                  1.° Un Exemplaire des œuvres de M. Destutt-Tracy, membre du senat Conservateur, qui vous ont eté déjà annoncés par M. Delafayette
                  2.° Un traité sur la fievre Jaune par M. Valentin, medecin
                  3.° Et Un compte rendu par M. de Marbois, ministre du Trésor public pour l’an 11.
                  Je regrette beaucoup, Monsieur, que les divers évenemens qui ont retardé mon arrivée dans ce Continent et qui m’on privé de mes effets m’ayent empeché de vous fair parvenir ces livres plutôt. 
                  Je suis avec un très profond respect Monsieur de Votre Excellence Le très humble et très obéissant serviteur
                  
                     Petry. 
                     
                  
               